UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 03-2101



IDIL HASSAN ALEEL,

                                                        Petitioner,

          versus


JOHN ASHCROFT, Attorney General of the United
States,

                                                        Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals. (A78-342-989)


Submitted:   June 23, 2004                  Decided:   July 6, 2004


Before WIDENER and WILKINSON, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


Idil Hassan Aleel, Petitioner Pro Se. Richard Michael Evans, Emily
Anne Radford, Papu Sandhu, Aviva L. Poczter, Paul Fiorino, UNITED
STATES DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Idil Hassan Aleel, a native and citizen of Somalia,

petitions for review of an order of the Board of Immigration

Appeals   (“Board”)     affirming,    without      opinion,   the    immigration

judge’s order denying her applications for asylum and withholding

of removal.

           In   her    petition     for   review,     Aleel   challenges      the

immigration judge’s determination that she failed to establish her

eligibility for asylum.        To obtain reversal of a determination

denying eligibility for relief, an alien “must show that the

evidence [s]he presented was so compelling that no reasonable

factfinder could fail to find the requisite fear of persecution.”

INS v. Elias-Zacarias, 502 U.S. 478, 483-84 (1992).                     We have

reviewed the evidence of record and conclude that Aleel fails to

show that the evidence compels a contrary result.             Accordingly, we

cannot grant the relief that she seeks.

           Additionally, to the extent that Aleel claims that the

Board’s use of the summary affirmance procedure set forth in

8 C.F.R. § 1003.1(e)(4) (2004) violated her rights under the Due

Process Clause, we find that this claim is squarely foreclosed by

our recent decision in Blanco de Belbruno v. Ashcroft, 362 F.3d 272

(4th Cir. 2004).        We further find that summary affirmance was

appropriate     in    this   case    under   the    factors    set    forth   in

§ 1003.1(e)(4).


                                     - 2 -
           We have reviewed Aleel’s remaining claims and find them

to be without merit. Accordingly, we deny the petition for review.

We   dispense   with   oral   argument   because   the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                          PETITION DENIED




                                    - 3 -